Case 17-04864         Doc 90        Filed 12/19/18 Entered 12/19/18 15:10:18            Desc Main
                                      Document     Page 1 of 4


                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:
                                                      Chapter 13
  WISAL A. HAJYASIN                                   Case No. 17-04864
  A/K/A WISAL AL HAJYASIN
                                                      Judge TIMOTHY A. BARNES
                   Debtor(s)

                                         NOTICE OF MOTION
         PLEASE TAKE NOTICE that on January 10, 2019, at the hour of 9:30 A.M., I shall appear
 before the Honorable Judge TIMOTHY A. BARNES, Room 744, of the McKinley Dirksen Building,
 219 South Dearborn Street, Chicago, Illinois, and then and there move the Court pursuant to the
 attached Motion, at which time and place you may appear if you see fit.
                                                            /s/ Timothy R. Yueill
                                                            By: Timothy R. Yueill, Esq.
 Served upon the following parties electronically:
 JOSEPH S. DAVIDSON, SULAIMAN LAW GROUP, LTD, 2500 S. HIGHLAND AVE., SUITE 200,
 LOMBARD, IL 60148- Counsel for Debtor(s)
 MARILYN O MARSHALL, 224 SOUTH MICHIGAN, STE. 800, CHICAGO, IL 60604 - Trustee
 PATRICK S. LAYNG, OFFICE OF THE U.S. TRUSTEE, REGION 11, 219 S. DEARBORN ST.,
 ROOM 873, CHICAGO, IL 60604 - U.S. Trustee
 and served upon the following parties by mail:
 WISAL A. HAJYASIN A/K/A WISAL AL HAJYASIN, 2428 W. BERWYN AVE., UNIT 2S, CHICAGO,
 IL 60625-2306 - Debtor(s)
                                         Certification of Service
         I, the undersigned, an attorney, hereby certified that I have served a copy of this Notice
 along with the attached Motion upon the parties listed above, as to the Trustees and Debtor(s)’
 counsel via electronic through ECF on December 19, 2018, and as to the Debtor(s) by causing same
 to be mailed in a properly addressed envelope, postage prepaid, in the U.S. Mail Chute at 175 North
 Franklin, Chicago, Illinois, before the hour of 5:00 p.m., on December 19, 2018.

                                                            By: /s/ Timothy R. Yueill
 LAW OFFICES OF IRA T. NEVEL, LLC
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Richard Drezek
 Aaron Nevel
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 17-01697
                                      THIS FIRM IS A DEBT COLLECTOR
Case 17-04864          Doc 90      Filed 12/19/18 Entered 12/19/18 15:10:18                   Desc Main
                                     Document     Page 2 of 4


                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

  In re:
                                                        Chapter 13
  WISAL A. HAJYASIN                                     Case No. 17-04864
  A/K/A WISAL AL HAJYASIN
                                                        Judge TIMOTHY A. BARNES
                    Debtor(s)

                           MOTION FOR RELIEF FROM AUTOMATIC STAY
           NOW COMES Select Portfolio Servicing, Inc., as servicer for U.S. Bank, National
 Association, as Trustee for the EMC Mortgage Loan Trust 2004-A, Mortgage Pass-through
 Certificates Series 2004-A, a secured creditor herein, by and through its counsel, LAW OFFICES OF
 IRA T. NEVEL, LLC and moves this Honorable Court for an Order granting relief from the Automatic
 Stay in effect as to this creditor, and in support thereof, states as follows:
           1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.
           2. The Debtor herein filed a Petition under Chapter 13 of Title 11, United States Bankruptcy
 Code on February 20, 2017.
           3. Said Creditor is a mortgagee lien holder on the real property commonly known as 2428W
 BERWYN, CHICAGO, IL 60625.
           4. The debtor has executed and delivered or otherwise obligated with respect to that certain
 promissory note (the “Note”). A copy of the Note is attached hereto as Exhibit A. Movant is an entity
 entitled to enforce the Note.
           5.   Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively, the
 “Obligations”) of the Debtor under and with respect to the Note and the Mortgage are secured by the
 Property. A copy of the Mortgage is attached hereto as Exhibit B.
           6. All rights and remedies under the Mortgage have been assigned to the Movant pursuant
 to those certain assignments of mortgage, copies of which are attached hereto as Exhibits C-1, C-2.
           7. That enforcement of said security interest has been stayed automatically by operation of
 11 U.S.C. §362 of the Bankruptcy Code.
           8. The Chapter 13 Plan herein provides for the cure of the default of said mortgage and
 maintenance of current payments during the pendency of the proceedings.
Case 17-04864        Doc 90       Filed 12/19/18 Entered 12/19/18 15:10:18                     Desc Main
                                    Document     Page 3 of 4


         9. Pursuant to the Plan, the Debtor is to disburse the post-petition monthly mortgage
 payments directly to this Creditor.
         10. That this Creditor is entitled to relief from the Automatic Stay under 11 U.S.C. §362(d)
 as the Debtor is past due for the April 1, 2018 payment through and including December 1, 2018.
 Payments are in the sum of (4/18-7/18) $623.97, (8/18-10/18) $700.22 and (11/18-12/18) $725.49
 each, with the total post-petition default through and including the December 1, 2018 in the amount
 of $6047.52 (with $22.95 being held in suspense) for a total default of $6024.57.
         11. Said failure to make post-petition mortgage payments is sufficient grounds for relief from
 the Automatic Stay for cause pursuant to 11 U.S.C. §362(d)(1).
         12. In addition to the other amounts due to Movant reflected in this Motion, as of the date
 hereof, in connection with seeking the relief requested herein, Movant reserves all right to seek an
 award or allowance of such fees and expenses in accordance with applicable loan documents and
 related agreements, the Bankruptcy Code and otherwise applicable law.
         13. That this Court has the authority to order that Rule 4001(a)(3) is not applicable to the
 Order entered in granting this Motion, and this Creditor requests this Court to so order.
         14. Select Portfolio Servicing, Inc., as servicer for Select Portfolio Servicing, Inc., as servicer
 for U.S. Bank, National Association, as Trustee for the EMC Mortgage Loan Trust 2004-A, Mortgage
 Pass-through Certificates Series 2004-A, has the right to foreclose by virtue of being owner and
 holder of note.
Case 17-04864              Doc 90   Filed 12/19/18 Entered 12/19/18 15:10:18            Desc Main
                                      Document     Page 4 of 4


           WHEREFORE, this Creditor, Select Portfolio Servicing, Inc., as servicer for U.S. Bank,
 National Association, as Trustee for the EMC Mortgage Loan Trust 2004-A, Mortgage Pass-through
 Certificates Series 2004-A, prays that this Court enter an Order, pursuant to 11 U.S.C. §362(d),
 granting relief from the Automatic Stay and for such other additional relief as this Court may deem
 fit.
                                                  Law Offices of Ira T. Nevel, LLC

                                                  /s/ Timothy R. Yueill
                                                  By: Timothy R. Yueill, Esq.
                                                  Counsel for Select Portfolio Servicing, Inc., as
                                                  servicer for U.S. Bank, National Association, as
                                                  Trustee for the EMC Mortgage Loan Trust 2004-
                                                  A, Mortgage Pass-through Certificates Series
                                                  2004-A




 LAW OFFICES OF IRA T. NEVEL, LLC
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Richard Drezek
 Aaron Nevel
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 17-01697
